DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on December 7, 2020, claims 1-20 have been cancelled, claims 21-40 have been newly added.  Therefore, claims 21-40 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on 9/22/2020 has been considered.
 
Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 recites “capable of” in line 2. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. Examiner suggests to amend “capable of” as “configured to”. 
.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 18-20 of U.S. Patent No. 10,813,580 (reference application) respectively. Claims 21-40 are generally broader than the respective claims 1-14 and 18-20 in U.S. Patent No. 10,813,580.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 21, 
reference application claim 15 corresponds to instant claim 22, 
reference application claim 2 corresponds to instant claim 23, 

reference application claim 4 corresponds to instant claim 25, 
reference application claim 5 corresponds to instant claim 26, 
reference application claim 6 corresponds to instant claim 27, 
reference application claim 7 corresponds to instant claim 28, 
reference application claim 9 corresponds to instant claim 29,
reference application claim 12 corresponds to instant claim 30,
reference application claim 8 corresponds to instant claim 31,
reference application claim 10 corresponds to instant claim 32, 
reference application claim 11 corresponds to instant claim 33,
reference application claim 13 corresponds to instant claim 34,
reference application claim 14 corresponds to instant claim 35,
reference application claim 1 corresponds to instant claim 36,
reference application claim 18 corresponds to instant claim 37,
reference application claim 19 corresponds to instant claim 38,
reference application claim 20 corresponds to instant claim 39, 
reference application claim 18 corresponds to instant claim 40.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 15-17 and 20-22 of U.S. Patent No. 10,123,729 (reference application) respectively. Claims 21-40 are generally broader than the respective claims 1-12, 15-17 and 20-22 in U.S. Patent No. 10,123,729.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re 
Reference application claim 1 corresponds to instant claim 21, 
reference application claim 17 corresponds to instant claim 22, 
reference application claim 2 corresponds to instant claim 23, 
reference application claim 3 corresponds to instant claim 24, 
reference application claim 4 corresponds to instant claim 25, 
reference application claim 5 corresponds to instant claim 26, 
reference application claim 6 corresponds to instant claim 27, 
reference application claim 7 corresponds to instant claim 28, 
reference application claim 9 corresponds to instant claim 29,
reference application claim 12 corresponds to instant claim 30,
reference application claim 8 corresponds to instant claim 31,
reference application claim 10 corresponds to instant claim 32, 
reference application claim 11 corresponds to instant claim 33,
reference application claim 15 corresponds to instant claim 34,
reference application claim 16 corresponds to instant claim 35,
reference application claim 1 corresponds to instant claim 36,
reference application claim 20 corresponds to instant claim 37,
reference application claim 21 corresponds to instant claim 38,

reference application claim 20 corresponds to instant claim 40.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 18-20 of U.S. Patent No. 10,524,712 (reference application) respectively. Claims 21-40 are generally broader than the respective claims 1-14 and 18-20 in U.S. Patent No. 10,524,712.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 21, 
reference application claim 15 corresponds to instant claim 22, 
reference application claim 2 corresponds to instant claim 23, 
reference application claim 3 corresponds to instant claim 24, 
reference application claim 4 corresponds to instant claim 25, 
reference application claim 5 corresponds to instant claim 26, 
reference application claim 6 corresponds to instant claim 27, 
reference application claim 7 corresponds to instant claim 28, 
reference application claim 9 corresponds to instant claim 29,
reference application claim 12 corresponds to instant claim 30,

reference application claim 10 corresponds to instant claim 32, 
reference application claim 11 corresponds to instant claim 33,
reference application claim 13 corresponds to instant claim 34,
reference application claim 14 corresponds to instant claim 35,
reference application claim 1 corresponds to instant claim 36,
reference application claim 18 corresponds to instant claim 37,
reference application claim 19 corresponds to instant claim 38,
reference application claim 20 corresponds to instant claim 39, 
reference application claim 18 corresponds to instant claim 40.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Halperin et al. (Halperin: US 2013/0267791).
Regarding claim 37, Halperin teaches a method of controlling an alarm, the method comprising:
receiving measurable data of a person responding to an alarm of a medical device (Paragraph [0502][505] and Paragraph [0510], central monitoring system 120 continuously collects alert response time information); 
para 509-510, signal analysis functionality 128 of central monitoring system control unit 124 is configured to analyze a rate at which the alerts are generated, and, in response thereto, to determine that a setting of alert-generation-functionality 92 of the patient monitoring systems should be changed); and 
executing the alarm according to the executed alarm threshold (Paragraph [0512], if the alarm rate is 3 alerts per nurse per hour, the system indicates to a clinical manager that the alarm thresholds and sensitivities should be changed to reduce overall alarm rate in order to manage alarm fatigue. Alternatively, these changed settings can be activated automatically upon detection of the high overall alarm rate and see also Para [0344 ][0354][0363-0364], the alerts are generated in response to determination against a threshold and Para [0510][0152], threshold settings are modified).

Regarding claim 38, Halperin teaches the method of Claim 38, further comprising generating an alarm indicator based on the executed alarm (Halperin: para [0177] in response to having determined that the alert event has occurred, to communicate an alert to the first subset of clinicians and see also para 624).

Regarding claim 39, Halperin teaches the method of Claim 39, wherein the alarm is based on a physiological measurement of a patient by the medical device (Halperin: Paragraph [0436], Motion sensor 30 may comprise a ceramic piezoelectric sensor, vibration sensor, pressure sensor, or strain sensor, for example, a strain gauge, configured to be installed under a resting surface 37, and to sense motion of patient 12. The motion of patient 12 sensed by sensor 30, during sleep, for example, may include regular breathing movement, heartbeat-related movement) and also Para [0344 ][0354][0363-0364], the alerts are generated in response to determination against a threshold.

Regarding claim 40, Halperin teaches the method of Claim 38, wherein the calculated alarm threshold is configured to increase a likelihood of the person responding to the alarm or another alarm (Paragraph [00510][0512], in order to avoid alarm fatigue).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 23-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin et al. (Halperin: US 2013/0267791) in view of Gross (US 2015/0310733). 
Regarding claim 21, Halperin teaches a system for controlling an alarm, the system comprising: 
Fig. 1-2, patient monitoring systems 10 with medical sensors); and 
a computing device communicatively coupled to the medical device (Fig. 5, central monitoring system 120), wherein the computing device configured to: 
receive measurable data of a person responding to the alarm (Paragraph [0502][505] and Paragraph [0510], central monitoring system 120 continuously collects alert response time information); 
calculate an alarm fatigue level of the person from the measurable data; and calculate an alarm threshold based on the calculated alarm fatigue level (para 509-510, signal analysis functionality 128 of central monitoring system control unit 124 is configured to analyze a rate at which the alerts are generated, and, in response thereto, to determine that a setting of alert-generation-functionality 92 of the patient monitoring systems should be changed); wherein the medical device is configured to execute the alarm according to the calculated alarm threshold (Paragraph [0512], if the alarm rate is 3 alerts per nurse per hour, the system indicates to a clinical manager that the alarm thresholds and sensitivities should be changed to reduce overall alarm rate in order to manage alarm fatigue. Alternatively, these changed settings can be activated automatically upon detection of the high overall alarm rate and see also Para [0344 ][0354][0363-0364], the alerts are generated in response to determination against a threshold and Para [0510][0152], threshold settings are modified).
Halperin does not explicitly disclose the computing device comprises one more hardware processors.

Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to provide a hardware as taught by Gross as a known implementation in the base process of monitoring patient alarms with the predictable result of executing the programmed functions.

Regarding Claim 23, the combination of Halperin and Gross discloses the system of Claim 21, further comprising a fatigue model database communicatively coupled to the computing device and comprising at least one fatigue model attribute, wherein the measurable data modifies the at least one fatigue model attribute (Halperin: Paragraph [0506], signal analysis functionality 128 of the central monitoring system control unit 124 collects statistics from each of the local patient monitoring systems relating to the response times of clinicians to alerts and Paragraph [0505], applications of the central monitoring system 120 is configured to determine a response time of a clinician to an alert that was generated in response to a sensor signal corresponding to a given patient and Paragraph [0510], central monitoring system 120 continuously collects alert response time information and compares historic or peer averages).

Regarding Claim 24, the combination of Halperin and Gross discloses the system of Claim 23, further comprising a subscriptions database communicatively coupled to the Halperin: Paragraph [0510], number of patients on bed exit alert, the number of patients on patient turn alert and Paragraph [0513], the central monitoring system analyzes the distribution of patients on bed exit alerts, patient turn alerts or respiratory and cardiac alerts, and the distribution of sensitivities and thresholds. If the distribution differs from historic or peer averages or from preset guidelines this information is indicated to clinicians or managers).

Regarding Claim 25, the combination of Halperin and Gross discloses the system of Claim 23, further comprising a clinical operating system (cOS) executing in a remote network with the fatigue model database, wherein the cOS facilitates communication between the computing device and the fatigue model database (Gross, Fig. 1, program memory 42 including alarm engine 44 with storage memory 48 are remote from patient monitors 12 over network 16 and Paragraph [0023]).

Regarding claim 26, the combination of Halperin and Gross teaches the system of claim 21, wherein the medical device comprises:
a memory element for storing data; and a processor that executes instructions associated with the data (Halperin: Fig. 2 and para 440, Control unit 14 comprises a pattern analysis module 16 and Gross: Fig. 1, patient monitor 12 with program memory 20, storage memory 30 and processor 18), wherein the processor and the memory element cooperate such that the medical device is configured for: 
Halperin: para 511, if the response times are better than predefined settings or better than historic performance the system indicates that information to the clinicians and suggests that settings of the alert-generation functionality of the patient monitoring systems should be changed (e.g., tighter thresholds can be used, or higher sensitivities for alerts such as bed exit can be used). Alternatively or additionally, if the overall alarm rate for a group of patients or a hospital unit is below a defined threshold, the system suggests to a manager that settings of the alert-generation functionality of the patient monitoring systems should be changed (e.g., tighter thresholds can be used, or higher sensitivities for alerts such as bed exit can be used). Alternatively, the system automatically changes the settings of the alert-generation functionality of the patient monitoring systems and see also para 512).

Regarding claim 27, the combination of Halperin and Gross teaches the system of Claim 26, wherein the memory element and the processor of the medical device are included in an adapter that is detachably attached to the medical device (Halperin: Fig. 1, 10 and Para 499, motion sensor 30 communicates wirelessly with control unit 14. In such applications, motion sensor 30 comprises or is coupled to a sensor wireless communication module 56, which wirelessly transmits and/or receives data to/from a control unit wireless communication module 58 that is coupled to control unit 14 and see also para 436, USB).

Regarding claim 28, the combination of Halperin and Gross teaches the system of Claim 26, wherein the memory element and the processor of the medical device are included in an Halperin: Paragraph [0434], motion sensor 30 is integrated into control unit 14, and Paragraph [0436], Motion sensor 30 may comprise a ceramic piezoelectric sensor, vibration sensor, pressure sensor, or strain sensor, for example, a strain gauge, configured to be installed under a resting surface 37, and to sense motion of patient 12. The motion of patient 12 sensed by sensor 30, during sleep, for example, may include regular breathing movement, heartbeat-related movement).

Regarding claim 30, the combination of Halperin and Gross teaches the system of Claim 26, wherein the alarm indicator comprises a feedback to the computing device, wherein the calculated alarm threshold is further based on the feedback (Halperin: Paragraph [0510] the system automatically changes the settings of the alert-generation functionality of the patient monitoring systems, and see also Paragraph [0512], clinicians are able to adapt the sensitivity level of the patient monitoring systems in a hospital department to be optimized to a level of alarms that on the one hand minimizes alarm fatigue).

Regarding claim 31, the combination of Halperin and Gross teaches the system of Claim 21, wherein the alarm is based on a physiological measurement of a patient by the medical device (Halperin: Paragraph [0436], Motion sensor 30 may comprise a ceramic piezoelectric sensor, vibration sensor, pressure sensor, or strain sensor, for example, a strain gauge, configured to be installed under a resting surface 37, and to sense motion of patient 12. The motion of patient 12 sensed by sensor 30, during sleep, for example, may include regular breathing movement, heartbeat-related movement) and also Para [0344 ][0354][0363-0364], the alerts are generated in response to determination against a threshold).

Regarding Claim 32, the combination of Halperin and Gross discloses the system of Claim 21, wherein the medical device determines a format of the alarm according to the calculated alarm threshold (Halperin: Paragraph [0510], the system indicates that information to the managers or the nurses in order for them to consider changing the settings of the alert-generation functionality of the patient monitoring systems, in order to avoid alarm fatigue. Alternatively, the system automatically changes the settings of the alert-generation functionality of the patient monitoring systems. If the response times increase without corresponding higher than expected alarm rates, then this information is relayed to managers, this information typically being of value to managers since it indicates that additional training for the team may be required. Therefore, the plan/type of alerting the managers is changed).

Regarding Claim 33, the combination of Halperin and Gross discloses the system of Claim 21, wherein the medical device determines a distribution mode of the alarm according to the calculated alarm threshold (Halperin: Paragraph [0510], this information is relayed to managers, this information typically being of value to managers since it indicates that additional training for the team may be required and see also para 513, the central monitoring system analyzes the distribution of patients on bed exit alerts, patient turn alerts or respiratory and cardiac alerts, and the distribution of sensitivities and thresholds. If the distribution differs from historic or peer averages or from preset guidelines this information is indicated to clinicians or managers).

Regarding Claim 34, the combination of Halperin and Gross discloses the system of Claim 21, wherein the measurable data further comprises one or more items selected from the group consisting of alarm response time information (Halperin: Paragraph [0510], central monitoring system 120 continuously collects alert response time information), shift data, and environmental alarm data that is indicative of a likelihood of the person responding to the alarm or another alarm.

Regarding Claim 35, the combination of Halperin and Gross discloses the system of Claim 21, further comprising a network over which the medical device communicates with the computing device (Halperin: Fig. 5 and para 502, a plurality of patient monitoring systems 10, which are in communication with a central monitoring system 120 ).

Regarding Claim 36, the combination of Halperin and Gross discloses the system of claim 21, wherein the one or more hardware processors are configured to transmit the calculated alarm threshold to the medical device, wherein the calculated alarm threshold is configured to increase a likelihood of the person responding to the alarm (Halperin: para 511, he system automatically changes the settings of the alert-generation functionality of the patient monitoring systems and para 512, clinicians are able to adapt the sensitivity level of the patient monitoring systems in a hospital department to be optimized to a level of alarms that on the one hand minimizes alarm fatigue).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Halperin in view of Gross further in view of Fuller et al. (Fuller: US 2015/0186608).
Regarding Claim 29, the combination of Halperin and Gross discloses the system of Claim 26, wherein the executing comprises deleting the alarm based on the calculated alarm threshold.
However, the preceding limitation is known in the art of patient monitoring system.
Fuller teaches a system for determining a clinical relevancy of alarm events. Fuller teaches a system having patients monitors (Fig. 1, 12) and a central processor (14) similar to elements 10 and 120 of Halperin respectively. Fuller further teaches receiving an alarm event (Paragraph [0030] and Fig. 2, step 58) and modifying such alarm by calculating the qualitative score and clinical relevancy scores (Fig. 2, steps 60 and 56) and the modifying comprises deleting the alarm based on the calculated alarm threshold (Paragraph [0004][0035], the rules entered by the clinician 70 can also be used to characterize when an alarm event is clinically irrelevant and can be deemphasized. And para 30, Following step 52, the system moves to step 58 in which the system compares the determined physiological parameter value to alarm thresholds and para 32, If the alarm was just triggered and is not a continuing alarm, the system returns to step 50 and continues to acquire data related to the monitored physiological parameters for the patient).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of
the claimed invention to deleting the alarm based on the alarm condition in order to enhance the
level of the alarm and more quickly obtain the clinician attention for urgent alarms (Fuller:
Paragraph [0009]).




Allowable Subject Matter
Claims 22 would be allowable if the double patenting rejections are overcome and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nay Tun/Primary Examiner, Art Unit 2687